710 S.E.2d 29 (2011)
RIVER RUN LIMITED PARTNERSHIP and River Run Property Owners' Association
v.
EQUUS MERDA INC., Louis James Sellman, Marisa A. Sellman, Gregory J. Murphy and wife, Marcy L. Murphy, Joseph E. Pearn, Jr. and wife, Stephanie G. Pearn, Kenneth C. Burnette and wife, Kimberly L. Burnette, Ronald J. Salpietra and wife, Janet M. Salpietra, John E. Haddock, Sr. and wife, Marcia Harris Haddock, Robin M. Johnson and wife, Emily L. Johnson, Kelly J. Sturgill and Melissa D. Arrington, Sherry L. Suprock, James B. Brueggemann and wife, Lisa S. Brueggemann, Michael D. Cortese and wife, Leshia W. Cortese, David E. French, David Hoagland and wife, Tracie Hoagland, CC & C Enterprises Incorporated, Nicholas Peter Mangiapane and wife, Rachel Rae Mangiapane, Steven F. Wolfe and wife, Sheri P. Wolfe, Joseph W. DeSantis and wife, Joanna DeSantis.
No. 142P11.
Supreme Court of North Carolina.
June 15, 2011.
James Scarbrough, Concord, for River Run Limited Partnership.
R. Gregory Lewis, Charlotte, for Murphy, Gregory J., et al.
Andrew S. O'Hara, for Equus Merda Inc.
Robin & Emily L. Johnson, Davidson, for Johnson, Robin M., et al.
Joseph and Joanna DeSantis, for DeSantis, Joseph W., et al.
*30 Thomas L. Ogburn, III, Charlotte, for CC & C Enterprises, Incorporated, et al.
Jeffrey S. Bolster, Charlotte, for Wolfe, Steven F., et al.
Louis & Marisa Sellman, for Sellman, Louis James, et al.
Lew Smith, for Burnette, Kenneth C., et al.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Plaintiff (River Run Limited Partnership) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."